Case 5:21-cr-00078-HE Document 13 Filed 04/08/21 Page 1of 3

IN THE UNITED STATES DISTRICT COURT FOR THE i [ i D

 

WESTERN DISTRICT OF OKLAHOMA APR 08 2021
CARMELITA REEDER SHIN}
UNITED STATES OF AMERICA, ) ‘DEPUTY
)
Plaintiff, )
3 >gHE
-VS- ) FG he /
)
DEREK WAYNE BALDWIN, ) Violations:
)
Defendant. ) 18 U.S.C. § 2251(a)
) 18 U.S.C. § 2251(e)
) 18 U.S.C. § 2252A(a)(2)
INDICTMENT

The Federal Grand Jury charges:

COUNT 1
(Production of Child Pornography)

Between on or about May 17, 2020, and on or about May 19, 2020, in the Western

District of Oklahoma,

used and attempted to use a minor—known to the Grand Jury as Jane Doe—to engage in
sexually explicit conduct for the purpose of producing visual depictions of such conduct,
knowing and having reason to know that the visual depictions would be transported and
transmitted using a means and facility of interstate or foreign commerce and in and
affecting interstate and foreign commerce; and the visual depictions were produced and

transmitted using materials that had been mailed, shipped and transported in and affecting

 
Case 5:21-cr-00078-HE Document 13 Filed 04/08/21 Page 2 of 3

interstate and foreign commerce by any means, including by computer; and such visual
depictions were actually transported and transmitted using a means and facility of interstate
and foreign commerce and in and affecting interstate and foreign commerce.

All in violation of Title 18, United States Code, Sections 2251(a) and (e).

COUNT 2
(Production of Child Pornography)

On or about December 13, 2020, in the Western District of Oklahoma,

DEREK WAYNE BALDWIN

 

 

used and attempted to use a minor—known to the Grand Jury as Jane Doe—to engage in
sexually explicit conduct for the purpose of producing visual depictions of such conduct,
knowing and having reason to know that the visual depictions would be transported and
transmitted using a means and facility of interstate or foreign commerce and in and
affecting interstate and foreign commerce, and the visual depictions would be produced
and transmitted using materials that had been mailed, shipped and transported in and
affecting interstate and foreign commerce by any means, including by computer, and such
visual depictions were actually transported and transmitted using a means and facility of
interstate and foreign commerce and in and affecting interstate and foreign commerce.

All in violation of Title 18, United States Code, Sections 2251(a) and (e).
Case 5:21-cr-00078-HE Document 13 Filed 04/08/21 Page 3 of 3

COUNT 3
(Distribution of Child Pornography)

Between on or about May 17, 2020, and on or about March 12, 2021, in the Western

District of Oklahoma,

knowingly distributed child pornography using a means and facility of interstate and
foreign commerce, namely, the Internet.
All in violation of Title 18, United States Code, Section 2252A(a)(2), the penalty

for which is found at Title 18, United States Code, Section 2252A(b)(1).

A TRUE BILL

Mes LL

FOREPERSON OF THE GRAND JURY

ROBERT J. TROESTER
Acting United States Attorney
BOW BOTTO ; ,

Assistant United States Attorney
